DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3-4: The use of “when” (claim 3, line 2; claim 4, line 4) in these claims renders the claims unclear. Specifically, it is unclear if later claim language is contingent upon the “when” requirements being met (e.g. “when three axes orthogonal to each other are an x axis, a y axis, and a z axis”). Further, if later limitations are contingent, it is unclear if all the following limitations are contingent. For the purposes of examination and in light of the specification, claims 3-4 are interpreted as positively reciting the “when” limitations and all limitations thereafter. As an example: claim 3 is interpreted as reciting “further comprising three orthogonal axes comprising an x axis, a y axis, and a z axis”; and claim 4 is interpreted as reciting “further comprising two orthogonal axes comprising an x axis and a y axis”.
Regarding claim 10: It is unclear whether “a processor” of claim 10 is the same element as, comprises, or is a different element than the microcontroller recited in claim 1, on which claim 10 depends. The instant specification only mentions a “processing section” in [00130] which states that the “processing section” performs control of the sensor module. For the purposes of examination and in light of the specification, prior art which teaches a microcontroller and processor as separate components or which teaches a single microcontroller/processor is interpreted as reading upon claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,215,484 (hereafter “USPAT484”). Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claim 1 is simply broader that USPAT484. The instant first and second boards correspond to the third and fourth boards of USPAT484, respectively. The gyro sensor of USPAT484 is a “sensor component”.

 Claim Rejections - 35 USC § 103
          The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanenhaus (US 20090326851 A1) in view of Trusov et al. (US 20120032286 A1).Regarding claim 1:Tanenhaus teaches (FIGS. 1-2, 6, and 11) a sensor device comprising:
a first board (a first one of the at least three boards having a gyro, e.g. 14 / 42 / etc., and/or accelerometer 15 thereon); 
a sensor component (e.g. 14, 42, 15, etc.) mounted on the first board; 
a second board (e.g. board having signal processor 44); 
a microcontroller (44) mounted on the second board; and 
a flexible board (all boards are connected by a flexible board element which allows the device to be folded into its final box-shape configuration - [0092]) extending from a first outer periphery of the first board toward a second outer periphery of the second board, Tanenhaus fails to teach:
wherein at least one of the first outer periphery and the second outer periphery is provided with a cutout formed with a stepTrusov teaches (e.g. FIG. 8):
wherein at least one of the first outer periphery and the second outer periphery is provided with a cutout formed with a step (step/cut-out formed between or by elements 50 / 52 - [0072])
     Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the steps/cut-outs of Trusov in the device of Tanenhaus to increase flexibility and/or to minimize lateral movement of the sections during assembly (Trusov - [0072]).
Regarding claim 2:Tanenhaus and Trusov teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches:
the flexible board (all boards are connected by a flexible board element which allows the device to be folded into its final box-shape configuration - [0092]) is bent (e.g. [0020])As combined in the claim 1 rejection above, Trusov teaches (FIG. 8):
wherein the cutout (step/cut-out formed between or by elements 50 / 52 - [0072]) is provided on the first outer periphery (the step/cut-out of Trusov is provided for all boards)
Regarding claim 3, as best understood (see 112 rejection above):Tanenhaus and Trusov teach all the limitations of claim 2, as mentioned above.Tanenhaus also teaches (FIGS. 1-2, 6, and 11):
wherein, when three axes orthogonal to each other are an x axis, a y axis, and a z axis, a plane formed by the x axis and the y axis is defined as an x-y plane, a plane formed by the y axis and the z axis is a y-z plane, a mounting surface of the first board (a first one of the at least three boards having a gyro, e.g. 14 / 42 / etc., and/or accelerometer 15 thereon) on which the sensor component is mounted is parallel to the y-z plane, and a mounting surface of the second board (e.g. board having signal processor 44) on which the microcontroller is mounted is parallel to the x-y plane (met when the device of Tanenhaus is folded into its final box-shape configuration)
Regarding claim 4, as best understood (see 112 rejection above):Tanenhaus and Trusov teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches (FIGS. 1-2, 6, and 11):
when two axes orthogonal to each other are an x axis and a y axis, a plane formed by the x axis and the y axis is defined as an x-y plane, and a mounting surface of the first board (a first one of the at least three boards having a gyro, e.g. 14 / 42 / etc., and/or accelerometer 15 thereon) on which the sensor component is mounted and a mounting surface of the second board (e.g. board having signal processor 44) on which the microcontroller is mounted are parallel to the x-y plane (met when the device of Tanenhaus is folded into its final box-shape configuration)As combined in the claim 1 rejection above, Trusov teaches (FIG. 8):
wherein the cutout (step/cut-out formed between or by elements 50 / 52 - [0072]) is provided on the second outer periphery (the step/cut-out of Trusov is provided for all boards)
Regarding claim 5:Tanenhaus and Trusov teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches:
wherein the first board is a rigid board, and the second board is a rigid board (e.g. [0084], [0096] - PCB panels, i.e. the first and second boards, are connected together by flexible connectors)
Regarding claim 6:Tanenhaus and Trusov teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches:
wherein the sensor component is a gyro sensor that detects angular velocity (e.g. abstract, [0021], [0025], etc.)
Regarding claim 7:Tanenhaus and Trusov teach all the limitations of claim 6, as mentioned above.Tanenhaus also teaches:
an acceleration sensor mounted on the first board (e.g. abstract, [0025], [0063])
Regarding claim 8:Tanenhaus and Trusov teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches:
a casing (FIG. 33 - e.g. 502) having a space therein, and the first board and the second board (501) are arranged in the space inside the casing
Regarding claim 9:Tanenhaus and Trusov teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches (FIGS. 1-2, 6, and 11):
wherein the sensor component (e.g. 14, 42, 15, etc.; abstract, [0021], [0025], [0063]) is controlled by the microcontroller (44 or right side of FIG. 5 - [0013], [0066], [0091], FIG. 14, [0103], [0119]-[0120])
Regarding claim 10, as best understood (see 112 rejection above):Tanenhaus and Trusov teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches:
an electronic apparatus comprising: the sensor device according to claim 1 (see claim 1 rejection above; also see, e.g., [0003], [0141]); and
a processor (44, right side of FIG. 5, or the processor of the device in which the sensor of Tanenhaus is incorporated in, as per paragraphs cited in the instant claim rejection) configured to sense or output a posture of the electronic apparatus in response to an output signal from the sensor device ([0146]-[0147])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Liu et al. (US 20110053387 A1) - FIG. 1 - step/cut-out formed by/for 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856